DETAILED ACTION
Election/Restrictions
Newly submitted claims 21-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 21-30 are directed to a “robotic handling system”, whereas the original claims are directed to a “cell editing instrument”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,316. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,253,316 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,253,316 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

 Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,329,559. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,329,559 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,329,559 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,421,959. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,421,959 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,421,959 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,647,982. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,647,982 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,647,982 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,645. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,689,645 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,689,645 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,787,663. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,787,663 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,787,663 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,894,958. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,894,958 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,894,958 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,954,512. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,954,512 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,954,512 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,738,301. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,738,301 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,738,301 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,669. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,689,669 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,689,669 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,334. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,584,334 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,584,334 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,333. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,584,333 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,584,333 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,519,437. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,519,437 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,519,437 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,508,288. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,508,288 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,508,288 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,323,258. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,323,258 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 10,323,258 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,034,953. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 11,034,953 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 11,034,953 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,203,751. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 11,203,751 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 11,203,751 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,740. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 11,1442,740 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 11,142,740 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,268,061. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 11,268,061 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 11,268,061 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,142,740.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 11,142,740 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of U.S. Pat. No. 11,142,740 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.

Claims 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/676,746. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of Application No. 17/676,746 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of Application No. 17/676,746 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/693,233. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of Application No. 17/693,233 include similar limitations directed to a stand-alone cell editing instrument comprising a growth module, an editing module, a transformation (transfection) module, and an automated liquid handling system.  The claims of Application No. 17/693,233 state that the liquid handling system is operated using a processor to transfer liquids between each module automatically without user intervention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 31-40 are allowed over the prior art, but remain rejected according to the double patenting rejections presented above.
	With respect to independent claim 31, the prior art, in the claimed environment, does not disclose an automated stand-alone cell editing instrument comprising a growth component, editing component, transformation component and a storage component, wherein a robotic handling instrucment is configured to move fluid from each component to the next without user intervention.  The Hogan reference (US 20180051243) discloses the closest prior art by describing the use of a transfection module and a growth module.  Hogan, however, does not disclose a stand-alone system in which fluid is passed between successive modules automatically using a fluid handling device.  The instant claims are allowable for many of the same reasons discussed in related cases (see double patenting rejections).
	The Hahn (US 20150285786), Chang (US 20090042281), Lavieu (US 20180147576), Adair (US 20180169148) and Li (US 20170029805) each disclose the state of the art regarding automated cell editing instruments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799